

115 HR 2954 : Home Mortgage Disclosure Adjustment Act
U.S. House of Representatives
2018-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB115th CONGRESS2d SessionH. R. 2954IN THE SENATE OF THE UNITED STATESJanuary 19, 2018 Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACTTo amend the Home Mortgage Disclosure Act of 1975 to specify which depository institutions are
			 subject to the maintenance of records and disclosure requirements of such
 Act, and for other purposes.1.Short titleThis Act may be cited as the Home Mortgage Disclosure Adjustment Act.2.Depository institutions subject to maintenance of records and disclosure requirements(a)In generalSection 304 of the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2803) is amended—(1)by redesignating subsection (i) as paragraph (3) and adjusting the margins accordingly; and(2)by inserting before paragraph (3), as so redesignated, the following:(i)Exemptions(1)Closed-end mortgage loansWith respect to a depository institution, the requirements of paragraphs (5) and (6) of subsection (b) shall not apply with respect to closed-end mortgage loans if the depository institution originated less than 500 closed-end mortgage loans in each of the 2 preceding calendar years.(2)Open-end lines of creditWith respect to a depository institution, the requirements of paragraphs (5) and (6) of subsection (b) shall not apply with respect to open-end lines of credit if the depository institution originated less than 500 open-end lines of credit in each of the 2 preceding calendar years..(b)Technical correctionSection 304(i)(3) of the Home Mortgage Disclosure Act of 1975, as so redesignated by subsection (a)(1), is amended by striking section 303(2)(A) and inserting section 303(3)(A).3.Securities and Exchange Commission Reserve FundNotwithstanding section 4(i)(2)(B)(i) of the Securities Exchange Act of 1934 (15 U.S.C. 78d(i)(2)(B)(i)), the amount deposited in the Securities and Exchange Commission Reserve Fund for fiscal year 2018 may not exceed $48,000,000.Passed the House of Representatives January 18, 2018.Karen L. Haas,Clerk